Citation Nr: 1738553	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-10 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than October 18, 2010, for the grant of service connection for bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 18, 2010, for the grant of service connection for tinnitus.

3.  Entitlement to service connection for hypertension.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, claimed as poor breathing.

5.  Entitlement to service connection for a respiratory disability, claimed as poor breathing.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a skin disability, claimed as burn spots.


7.  Entitlement to a rating greater than 30 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial rating greater than 10 percent for tinnitus.

9.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to October 1969.  His service included a tour of duty in the Republic of Vietnam.  

This matter comes to the Board of Veterans Appeals (Board) on appeal from April 2011 and February 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2017, the Veteran withdrew his request to testify at a Board hearing.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The issues of entitlement to higher initial ratings for service connected bilateral hearing loss and tinnitus, as well as entitlement to service connection for a respiratory disability, claimed as poor breathing, and hypertension are being remanded and are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for bilateral hearing loss in November 2007 which the RO denied in June 2008.

2.  The RO sympathetically construed the November 2007 claim as including a claim for service connection for tinnitus.

3.  In August 2008, the AOJ received a statement from the Veteran expressing a desire to appeal the June 2008 rating.  

4.  The August 2008 statement constitutes a valid Notice of Disagreement (NOD) as to the June 2008 rating decision.

5.  As no Statement of the Case (SOC) was ever issued in response to the Veteran's August 2008 NOD, the claim remains pending. 

6.  The earliest evidence sufficient to identify hearing impairment as defined by VA was during a VA audiological examination conducted on April 8, 2008.

7.  The Veteran's tinnitus dates back to service.

8.  In a September 2009 rating decision, the RO denied service connection for a respiratory disability, claimed as poor breathing.  

9.  In a September 2009 rating decision, the RO denied service connection for a skin disability, claimed as burn spots.  

10.  The Veteran initiated an appeal of the September 2009 rating decision that denied service connection for respiratory and skin disabilities by filing a NOD, but he did not perfect the appeal by filing a substantive appeal, nor did he submit new and material evidence within one year of notice of the denial.  The September 2009 rating decision is final.

11.  Evidence submitted since the September 2009 decision relates to an unestablished fact necessary to substantiate the claim for service connection for a respiratory disability.

12.  Evidence submitted since the September 2009 decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a skin disability, claimed as burn spots.

13.  At no point during the pendency of this appeal has the Veteran's service-connected PTSD been productive of more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks


CONCLUSIONS OF LAW

1.  An effective date of April 8, 2008, but no earlier, for the grant of service connection for bilateral hearing loss is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.385, 3.400 (2016).

2.  An effective date of November 14, 2007, but no earlier, for the grant of service connection for tinnitus is warranted.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

3.  The September 2009 rating decision denying entitlement to service connection for a respiratory disability, claimed as poor breathing, is final.  38 U.S.C.A. § 7105 (West 2014). 

4.  New and material evidence has been presented to reopen the claim of entitlement to service connection for a respiratory disability, claimed as poor breathing.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

5.  The September 2009 rating decision denying entitlement to service connection for a skin disability, claimed as burn spots, is final.  38 U.S.C.A. § 7105 (West 2014). 

6.  New and material evidence has not been presented to reopen the claim for service connection for a skin disability, claimed as burn spots.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).

7.  The criteria for a higher than 30 percent rating for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Earlier Effective Date Claims

Law and Regulations

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service; otherwise, the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The effective date for a reopened claim, after a final disallowance, shall be the date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (q)(1)(ii) (2015).  See Nelson v. Principi, 18 Vet. App. 407, 409 (2004); Leonard v. Principi, 17 Vet. App. 447, 451   (2004); Sears v. Principi, 16 Vet. App. 245, 247 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003); see also Lapier v. Brown, 5 Vet. App. 215 (1993) (holding that an award granted on a reopened claim may not be made effective prior to the date of receipt of the reopened claim).

A final adjudicated claim is defined as an application, formal or informal, which has been allowed or disallowed by an agency of original jurisdiction.  38 C.F.R. § 3.160 (d).  Such an action becomes "final" by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earliest.  Id.  A pending claim is an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160 (c); Adams v. Shinseki, 568 F. 3d. 956, 960 (Fed. Cir. 2009).  The pending claims doctrine provides that a claim remains pending in the adjudication process if VA fails to act on it.  Norris v. West, 12 Vet. App. 413, 422 (1999).  Once a NOD has been filed, further RO decisions, which do not grant the benefit sought, cannot resolve the appeal that remains pending before the Board.  Jones v. Shinseki, 23 Vet. App. 122, 125 (2009).  Only a subsequent Board decision can resolve an appeal that was initiated but not completed.  Juarez v. Peake, 21 Vet. App. 537, 543 2008.

The Court has confirmed that raising a pending claim theory in connection with a challenge to the effective-date decision is procedurally proper.  See Ingram v. Nicholson, 21 Vet. App. 232, 249, 255 (2007) (stating that recent Federal Circuit cases have not overruled the pending claim doctrine articulated in Norris); see also Myers v. Principi, 16 Vet. App. 228, 236 (2002) (finding that since VA failed to issue SOC after valid NOD was filed, the original claim was still pending and is relevant to determining the effective date of a service connection award); McGrath v. Gober, 14 Vet. App. 28, 35 (2000) (stating that a claim that has not been finally adjudicated remains pending for purposes of determining the effective date for that disability). 

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that for a claim to be deemed denied there must be recognition of the substance of the claim in a decision from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability.  Ingram v. Nicholson, 21 Vet. App. 232, 255 (2007). 

In determining whether a claim was previously adjudicated, the key question is whether sufficient notice was provided to the claimant that would allow him or her to reasonably understand that he or she would not be awarded benefits for the disability asserted in the pending claim and thus decide for himself or herself whether to accept the decision or seek redress elsewhere.  Jones v. Shinseki, 619 F.3d 1368, 1373 (Fed. Cir. 2010); see also Adams, 568 F.3d at 965.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1 (p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  38 C.F.R. § 3.155 (a).  To determine when a claim was received, the Board must review all communications that may be construed as an application or claim.  Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

Effective March 24, 2015, VA amended its regulations regarding claims.  The amendment requires claims to be filed on standard forms, eliminates constructive receipt of claims, and eliminates informal claims.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  This includes eliminating the provisions of 38 C.F.R. § 3.157 which allowed for VA reports of hospitalization or examination and other medical records which could be regarded as informal claims.  Id.  Here, the Veteran filed his claim for service connection well before March 24, 2015, so the regulations regarding informal claims are for consideration.


Discussion

In April 2011, the RO granted service connection for bilateral hearing loss and for tinnitus and assigned 0 and 10 percent ratings respectively, effective November 29, 2010.  The Veteran disagreed with the initial assigned rating and with the effective date of the grant of service connection and he perfected an appeal to the Board.  38 C.F.R. § 20.200.  In March 2013, the RO granted an earlier effective date of October 18, 2010, for the grant of service connection for bilateral hearing loss and for tinnitus.  That decision notwithstanding, the Veteran asserts that the effective date for the grant of these claims should be even earlier than October 18, 2010, i.e., it should be the date of his initial claim for service connection.  As such, the matter remains on appeal.  See e.g. AB v. Brown, 6 Vet. App. 35 (1993).

The Veteran initially filed a claim for service connection for bilateral hearing loss and for tinnitus on November 14, 2007.  Although he did not actually report tinnitus until August 2008, the RO sympathetically construed the November 2007 claim as a claim for both bilateral hearing loss and tinnitus.  See March 2013 rating decision.  In a June 2008 rating decision, the AOJ denied service connection for bilateral hearing loss.  In August 2008, the AOJ received written correspondence from the Veteran identifying the June 2008 rating decision and presenting argument in support of his claim for service connection for hearing loss and for tinnitus.  The Veteran went on to request that service connection benefits for his claimed conditions be "reconsidered."  

The AOJ construed the Veteran's August 2008 statement as an application to reopen.  Thereafter, in February 2009, the AOJ denied reopening the claim on the basis that the Veteran did not submit new and material evidence.  The Veteran initiated an appeal of this decision in October 2009 by filing a NOD, but he did not perfect an appeal by filing a substantive appeal following the AOJ's issuance of a Statement of the Case in January 2010.  See 38 C.F.R. § 20.200.  Thereafter, on October 18, 2010, the AOJ received a statement from the Veteran which the AOJ construed as an application to reopen claims for service connection for hearing loss and tinnitus.  

Although, as noted, the AOJ construed the Veteran's August 2008 correspondence as a claim to reopen the June 2008 initial denial of service connection for hearing loss, the Board concludes that it satisfies the requirements for a valid NOD.  That is, it is a written communication from a claimant expressing dissatisfaction or disagreement with an identified adjudicative determination by the RO and a desire to contest the result.  38 C.F.R. § 20.201(b) (2016).  See also Palmer v. Nicholson, 21 Vet. App. 434, 437 (2007) (stating that to determine whether a written communication constitutes an NOD, the Court looks at both the actual wording of the communication and the context in which it was written); see also Jarvis v. West, 12 Vet. App. 559, 561-62 (1999) (holding that VA must liberally construe all filings by a claimant, including any documents that may constitute an NOD).  Moreover, the Veteran's use of the word "reconsider" does not prevent a conclusion that his statement was an expression of disagreement with the RO decision.  See Robinson v. Peake, 21 Vet. App. 545, 554 (2008) (noting that "where a lay person uses a term of art, the Board should still read the whole submission critically rather than assuming the language was used correctly").  Also, because the August 2008 letter was received by the VA within one year of the June 2008 rating decision, it is timely.  38 C.F.R. § 20.302 (a) (2016).  

It follows that since a SOC was never issued in response to the Veteran's August 2008 submission, the November 2007 claim which has been sympathetically construed as including tinnitus remains pending.  Norris v. West, 12 Vet. App. 413, 422 (1999); Jones v. Shinseki, 23 Vet. App. 122, 125 (2009).    

Thus, having determined November 14, 2007, as the earliest date of claim for hearing loss and for tinnitus, the next determination to be made is the date that entitlement arose.  With respect to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  For instance, if a claimant filed a claim for benefits for a disability before he actually had the disability, the effective date for benefits can be no earlier than the date the disability first manifested.  Ellington v. Peake, 541 F.3d 1364, 1369-70 (Fed. Cir. 2008).

In regard to bilateral hearing loss, the Veteran was first found to meet VA's definition of impaired hearing loss under 38 C.F.R. § 3.385 at the VA audiological examination performed on April 8, 2008.  While the Veteran did allude to earlier evidence of hearing loss in a March 2008 statement by reporting that he was told at a JC Penney walk-in clinic at a mall in 1969 that he was 65% deaf in one ear, and that his family doctor told him he had detected hearing loss, the Veteran also said that he could not locate the walk-in clinic at the mall where he had a hearing test and that his family physician was deceased.  He also reported that he underwent a hearing test at McGuire VA medical center (VAMC) in 2006, but VA treatment records from 2004 to 2007 from the VAMC in Richmond are on file and do not contain audiological results.  Under these circumstances, the Board finds that further attempts to obtain these identified, missing records would be futile and that VA has no further duty to obtain these records under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.

The Board thus concludes that the effective date for the grant of service connection for the Veteran's bilateral hearing loss is the date of the April 8, 2008, VA examination where he was initially found to have a VA defined hearing impairment.  38 C.F.R. § 3.385.  A date earlier than April 8, 2008, is not warranted since VA law and regulations provide that the effective date for the grant of service connection is the later of the date of the receipt of claim (November 14, 2007) or the date that entitlement arose (April 8, 2008).  38 C.F.R. § 3.400 (emphasis added).  

As for tinnitus, the evidence does not reflect a diagnosis of tinnitus until the April 8, 2008, VA examination.  However, the Veteran has been consistent in his assertions that he has experienced ringing in his ear ever since service and that he even sought treatment for ringing in his ear in service.  See August 2008 statement.  Although there is no documentation in his service treatment records of treatment for ringing in his ear, there is no reason to doubt the credibility of his assertions and they are presumed credible.  Moreover, he is competent to report the onset and frequency of tinnitus.  Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the Board finds that the Veteran is entitled to an effective date back to the date of his November 14, 2007, claim.    

For the reasons explained above, the preponderance of the evidence favors an earlier effective date of April 8, 2008, but no earlier, for the grant of service connection for bilateral hearing loss and an earlier effective date of November 14, 2007, but no earlier, for the grant of service connection for tinnitus.  

B.  Application to Reopen Claims for Service Connection for Skin and Respiratory Disabilities

Law and Regulations

Despite the finality of a prior decision, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a).  That is, only evidence presented since the last final denial on any basis will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a). 

For purposes of the "new and material" evidence analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Discussion

The last final rating decision on file with respect to the Veteran's claims for service connection for respiratory and skin disabilities is a September 2009 rating decision that denied reopening the claims on the basis that new and material evidence had not been submitted.  38 C.F.R. § 3.156.  That is, the AOJ found that the Veteran had not submitted evidence showing treatment for or a diagnosis of a skin or respiratory condition either in service or after service and he did not submit evidence of a skin and/or respiratory condition related to service.  The Veteran did not perfect an appeal of the September 2009 rating decision thus rendering this decision final.  In this regard, the evidence shows that the Veteran initiated an appeal of September 2009 rating decision by filing a Notice of Disagreement in October 2009.  This was followed by the RO's issuance of a Statement of the Case in January 2010.  However, as the Veteran did not file a substantive appeal within 60 days of the Statement of the Case or within one year of the September 2009 rating decision, the September 2009 decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.202, 20.302, 20.1103.  Furthermore, no new and material evidence was received within one year of the notice of that denial.  38 C.F.R. § 3.156.  Consequently, only evidence presented since the last final denial in September 2009 will be evaluated in the context of whether new and material evidence has been received.  See Evans v. Brown, 9 Vet. App. 273 (1996).

1.  Respiratory Disability

At the time of the RO's final denial in September 2009, the RO considered the Veteran's service treatment records which show that he reported a history of shortness of breath on a preinduction Report of Medical History dated in August 1967.  This record also notes that he had "SOB no MD".  He was found to have normal lungs, chest and sinuses at the August 1967 preinduction examination.  He was similarly found to have normal lungs, chest and sinuses at his separation examination in October 1969.  He denied a history of shortness of breath on an October 1969 Report of Medical History.

Private medical records on file in September 2009 from Montpelier Family Practice show treatment from 1994 to 1998.  According to these records, the Veteran was seen in October 1995 complaining of a cough and cold for six weeks.  He had a noted smoking history consisting of approximately one pack of cigarettes a day for 30 years.  Results of a spirogram performed at that time revealed that his lung age was 76 years old.  He was assessed as having asthmatic bronchitis.  He was also assessed as having asthmatic bronchitis in December 1998.

Additional evidence considered in September 2009 includes VA treatment records from 2004 to 2008 that show treatment for complaints that included shortness of breath.  

In addition, the Veteran asserted his belief in an August 2008 statement that his breathing problems are due to exposure to herbicides in Vietnam.  He said that he had had breathing problems ever since his return to the States from Vietnam.  

Evidence submitted after the September 2009 final denial includes VA treatment records from 2010 to 2014 that list shortness of breath on active problem lists.  In addition, the Veteran submitted excerpts from an American Journal of Industrial Medicine November 2006 article linking veterans' exposure to herbicides to various disabilities including non-malignant diseases of the respiratory system.  

Where medical article or treatise evidence, standing alone, discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion, a claimant may use such evidence to meet the requirement for a medical nexus.  Wallin v. West, 11 Vet. App. 509 (1998). However, an attempt to establish a medical nexus between service and a disease or an injury solely by generic information in a medical journal or treatise "is too general and inclusive."  Sacks v. West, 11 Vet. App. 314, 317 (1998) (holding that a medical article that contained a generic statement regarding a possible link between a service-incurred mouth blister and a present pemphigus vulgaris condition did not satisfy the nexus element).

In light of the foregoing, the Board finds that the medical journal excerpt outlined above is sufficient to meet the low threshold standard for reopening the Veteran's claim for service connection for a respiratory disability, claimed as breathing difficulty, since it links non-malignant diseases of the respiratory system to exposure to herbicides.  38 C.F.R. § 3.156(a).  The Board further finds that additional development is required with respect to addressing the issue on the merits.  

2.  Skin Disability

At the time of the RO's denial of the claim for service connection for a skin disability, claimed as burn spots, in September 2009, the RO considered the Veteran's service treatment records which do not show complaints or treatment for skin problems.  Despite the Veteran's contentions that he was not given a separation examination, his service treatment records include a separation examination report dated in October 1969 which shows that he had a normal clinical evaluation of the skin.  These records also include an October 1969 Report of Medical History wherein the Veteran denied a history of skin diseases.

Additional evidence on file in September 2009 includes records from Montpelier Family Practice showing treatment from 1994 to 1998.  These records do not show complaints or treatment related to the skin.  

There are also statements from the Veteran in March 2008 and August 2008 wherein he reports that he had burn spots on his skin caused by the repetitive herbicide/chemical exposure in service and that these burns were noted at McGuire Hospital.

In addition, VA outpatient records on file in September 2009 show that the Veteran was seen in the dermatology clinic in August 2004 due to exquisite itching in the nasal area.  He was assessed at that time as having possible acne rosacea.  There is also a November 2004 record containing a problem list which includes rash, not otherwise specified.  

Evidence submitted after the September 2009 final denial includes additional VA treatment records showing treatment through June 2016.  In this regard, the only records pertaining to skin problems include a January 2010 treatment record that reflects the Veteran's complaints of having dry, itchy skin on his scalp.  He was given an impression at that time of seborrheic dermatitis of the scalp.  He was also seen in April 2016 and June 2016 complaining of a groin rash for six months and eight months in duration, respectively.  He was given an impression of intertrigo.  An additional impression of acinic keratosis mid upper back is also noted.  With this said, there is no indication from these records that the seborrheic dermatitis of the scalp, intertrigo, or acinic keratosis mid upper back are related in any way to service.  

There are also statements from the Veteran reiterating his earlier (pre September 2009) contention that he has burn spots related to exposure to herbicides.  

In light of the foregoing, the Board finds that the additional evidence received after September 2009 does not bear substantially upon the specific matter under consideration with respect to a skin disability claimed as burn spots and does not meet the low threshold of Shade.  This is so since it does not relate to a fact necessary to establish service connection for a skin disability, claimed as burn spots.  The Veteran's report of having burn spots related to exposure to Agent Orange is the same report that he made prior to February 2009, and the additional skin diagnoses (in January 2010, April 2016 & June 2016) are not shown to be related to service, including due to exposure to Agent Orange.  The Board thus concludes that the criteria for reopening the claim for service connection for a skin disability, claimed as burn spots, are not met.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

C.  Rating Greater Than 30 Percent for PTSD

Pertinent Facts

On file is a September 2014 VA outpatient treatment record that reflects the Veteran's complaint that he was depressed at times.  He was noted at that time to have normal mood and affect and he denied suicidal or homicidal ideation.  He was prescribed sertraline and was given a referral to the mental health clinic per his request.

A September 2014 record from a VA mental health clinic shows that the initial triage was conducted by telephone.  This record notes that the Veteran's main complaint was low energy, low mood and sleep disturbance.  It also notes that he denied suicidal or homicidal ideation.  He was given the available times that he could walk into the mental health clinic to complete an initial intake evaluation.

A VA PTSD examination report dated in January 2015 shows that the Veteran was alert and fully oriented, cooperative, and demonstrated good grooming and hygiene.  He made appropriate eye contact and his speech was clear and coherent with normal rate and rhythm.  He did not demonstrate any psychomotor retardation or impulsivity.  He denied any current suicidal or homicidal ideation, intent, or plan.  Additional findings show that he had no current hallucinations or delusions, hypo/manic episodes, panic attacks, obsessive compulsive behaviors, or substance use problems.  His score of 20/30 on the "SLUMS" (a brief mental health status measure), suggested that he was endorsing problems with concentration and short-term memory.  

The Veteran reported at the January 2015 examination that he had full and independent management of his activities of daily living.  He was noted to be divorced from his wife whom he had been married to for over 30 years, but reported an amicable relationship with her.  He was also noted to be in contact with his grown children and grandchildren and was living in the basement of his daughter's family home.  He said he belonged to a hunt club, but had lost interest in it.  He also said that he no longer attended church regularly.  He reportedly lived in a rural area, drove around town and did errands, took daytime naps, and watched television.

The examiner noted that the Veteran had been experiencing persistent depressive symptoms for years and he endorsed mild dysphoria, mild claustrophobia, sleep disturbance (averages 3 hours sleep per night, takes 15-minute daytime naps), irritability without overt acts of aggression, and relatively "mild" PTSD symptoms. He relayed the Veteran's report of worsening concentration and short-term memory.  He determined that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Pertinent Criteria

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.1.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The General Rating Formula for Mental Disorders under VA's rating schedule provides for a 30 percent rating when the psychiatric disorder results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Code 9411 (2016).

A 50 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the psychiatric disorder results in total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.   

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Board notes that the regulations were recently revised to incorporate the Fifth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-V) rather than the Fourth Edition (DSM-IV).  These provisions apply to cases received by or pending before the AOJ on or after August 4, 2014, which is the case here.  

Discussion

In light of the facts of this case as outlined above, the Board finds that the Veteran's psychiatric symptoms are not of sufficient severity to warrant a higher than 30 percent rating.  That is, they do not result in occupational and social impairment with reduced reliability and productivity at any point during the pendency of this claim.  

The Veteran's noted symptoms include feelings of anxiety and depression, irritability, mood and sleep disturbance, anhedonia, and concentration and memory difficulties.  Despite these symptoms, he has not been shown to have flattened affect, circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impaired judgment, or impaired abstract thinking.  Rather, examination findings in January 2015 show that he was oriented to person, place and time and has normal speech with no suicidal or homicidal ideation, and no hallucinations or delusions.  He was not noted to have panic attacks and his memory loss was assessed as mild.  In addition, he is shown to maintain contact with his grown children and grandchildren and attends family gatherings.  In short, he does not demonstrate the particular symptoms associated with a 50 percent rating for his PTSD and his symptoms are not of similar severity, frequency, and duration to satisfy the criteria for a 50 percent rating.  See Vazquez-Claudio v. Shinseki, 713 F. 3d 112 (Fed. Cir. 2013).  

As the weight of evidence is against a higher than 30 percent rating for the Veteran's PTSD for the entire period of the appeal, the benefit of the doubt doctrine is not for application and the claim is denied.  38 U.S.C.A. § 5107 (b).

ORDER

An earlier effective date of April 8, 2008, but no earlier, for the award of service connection for bilateral hearing loss is granted.

An earlier effective date of November 14, 2007, but no earlier, for the award of service connection for tinnitus is granted.

The application to reopen the claim for service connection for a respiratory disability, claimed as poor breathing, is granted.

The application to reopen the claim for service connection for a skin disability, claimed as burn spots, is denied.

A rating greater than 30 percent for PTSD is denied.


REMAND

Higher Initial Ratings for Bilateral Hearing Loss and Tinnitus

The Board's determination above granting an earlier effective date of April 8, 2008 for the award of service connection for bilateral hearing loss and tinnitus requires the RO to implement the award and rate the disabilities for the period prior to October 18, 2010, in the first instance.  As this action will have an impact on the claims for increased initial ratings for bilateral hearing loss and tinnitus, appellate review of these claims must be deferred pending the RO's initial consideration.

Service Connection for a Respiratory Disability, Claimed as Poor Breathing

Now that the Veteran's claim for service connection for a respiratory disability, claimed as poor breathing, is reopened, the Board finds that additional development is warranted before a fully informed decision can be made.  In this regard, the Veteran should be afforded a respiratory examination in order to determine the nature and etiology of his respiratory disability, claimed as poor breathing.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.

Service Connection for Hypertension

Regarding the Veteran's claim for service connection for hypertension, the Board finds that the Veteran should be afforded a VA examination in order to determine the nature and etiology of this condition.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159.

As a final matter, any outstanding private or VA treatment records for the Veteran's bilateral hearing loss, tinnitus, respiratory disability, and hypertension should be obtained and associated with the Veteran's electronic claims file, to include VA records from June 2016 to present.  38 U.S.C.A. § 5103A (b),(c); 38 C.F.R. § 3.159.


Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with the opportunity to identify any additional relevant treatment records, from either private or VA facilities, which pertain to his claims for higher initial rights for bilateral hearing loss, tinnitus, a respiratory disability, claimed as poor breathing, and hypertension that have not yet been associated with the claims file.  Appropriate steps should be taken to obtain any such identified records, as well as to update any outstanding VA medical records from June 2016.  All reasonable attempts should be made to obtain such records.

2.  Afford the Veteran a VA respiratory examination in order to ascertain the nature and etiology of his claimed respiratory disability, claimed as poor breathing.  The claims folder and a copy of this REMAND should be reviewed by the examiner. All tests and studies deemed necessary by the examiner should be performed, including pulmonary function tests, and all clinical findings should be reported in detail. 

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion with rationale as to the following: 

Whether the Veteran has a respiratory diagnosis, claimed as poor breathing, and if so, whether such diagnosis is at least as likely as not (a 50 percent or greater probability) etiologically related to his military service, to include exposure to herbicides (notwithstanding the fact that it may not be a presumed association).

3.  Afford the Veteran a VA hypertension examination in order to ascertain the nature and etiology of his claimed hypertension.  The claims folder and a copy of this REMAND should be reviewed by the examiner. All tests and studies deemed necessary by the examiner should be performed, and all clinical findings should be reported in detail. 

After a review of the record and an examination and interview of the Veteran, the examiner should offer his or her opinion with rationale as to the following: 

Whether the Veteran has hypertension that is at least as likely as not (a 50 percent or greater probability) etiologically related to his military service, to include exposure to herbicides (notwithstanding the fact that it may not be a presumed association).    

The examiner must address the NAS Institute of Medicine's Veterans and Agent Orange: Update 2010 (2010 Update), which concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension

4.  After completing the above, the Veteran's claims of entitlement to higher initial disability ratings for bilateral hearing loss and for tinnitus should be readjudicated, to include the assignment of the initial ratings effective from April 8, 2008.  Also, his claim of entitlement to service connection for a respiratory disability, claimed as poor breathing, and hypertension should be readjudicated.  If any benefit being sought remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


